Citation Nr: 1003264	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  07-03 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for depressive disorder for the time period prior to 
March 13, 2006. 

2.  Entitlement to an initial evaluation in excess of 50 
percent for depressive disorder for the time period from 
March 13, 2006. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to 
February 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision by the San Juan, 
Puerto Rico Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted entitlement to service 
connection and assigned of a 10 percent rating for depressive 
disorder, effective June 30, 2000.

In an August 2009 rating decision, the RO increased the 
Veteran's evaluation for depressive disorder to a 50 percent 
rating, effective January 14, 2009.  The issue of entitlement 
to a higher disability evaluation based upon an initial grant 
of service connection remains before the Board.  AB v. Brown, 
6 Vet. App. 35 (1993); Fenderson v. West, 12 Vet. App. 119 
(1999).

As a procedural matter, a September 2009 VA genitourinary 
examination report was added to the file without a waiver 
since the supplemental statement of the case (SSOC) was 
issued earlier that month and before the case was certified 
for appeal.  The Board has reviewed the additional evidence 
but finds that the VA examination report is not pertinent to 
the Veteran's current claims on appeal.  Accordingly, the 
Board concludes that there is no prejudice in proceeding with 
consideration of this case without affording the RO an 
opportunity to issue a SSOC.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Prior to March 13, 2006, depressive disorder was 
manifested by no more than occupational and social impairment 
with mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.

3.  From March 13, 2006, depressive disorder was manifested 
by no more than occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.


CONCLUSIONS OF LAW

1.  Prior to March 13, 2006, the criteria for an initial 
evaluation in excess of 10 percent for depressive disorder 
were not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 4.130, Diagnostic Code 9434 
(2009).

2.  From March 13, 2006, the criteria for an initial 
evaluation of 50 percent, but no higher, for depressive 
disorder are met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. § 4.130, Diagnostic Code 
9434 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

In this case, the Veteran filed his claim for service 
connection for a depressive disorder in June 2000.  He was 
notified of the provisions of the VCAA by the RO in 
correspondence dated in March 2001, October 2001, and October 
2003.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist him in 
completing his claims, identified the Veteran's duties in 
obtaining information and evidence to substantiate his 
claims, and provided other pertinent information regarding 
VCAA.  In a January 2006 rating decision, the RO granted 
entitlement to service connection and assigned an initial 10 
percent rating for depressive disorder.  The Veteran appealed 
the assignment of the initial evaluation for that benefit.

The Veteran's claims for initial ratings for depressive 
disorder arise from his disagreement with the initial 
evaluation following the grant of service connection.   
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's 
service treatment records, private treatment records, and VA 
treatment records.  He was also afforded VA examinations in 
April 2002 and January 2009.  The Board finds that no 
additional assistance is required to fulfill VA's duty to 
assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001). 

Laws and Regulations

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2 (2009), and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (2009).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2009); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994). 

The Court has also held that, in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board further 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following matter 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

In this case, the Veteran was assigned an initial 10 percent 
rating for his service-connected depressive disorder pursuant 
to 38 C.F.R. § 4.130, Diagnostic Code 9434 (2009).  As noted 
above, in an August 2009 rating decision, the RO increased 
the Veteran's evaluation for depressive disorder to a 50 
percent rating, effective January 14, 2009.  

A 10 percent rating is warranted when there is occupational 
and social impairment with mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  Id.

A 30 percent rating is warranted when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent disability rating is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

The symptoms listed in Diagnostic Code 9434 are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  In addition, in 
Mittleider v. West, 11 Vet. App. 181 (1998), the U.S. Court 
of Appeals for Veterans Claims (Court) held that VA 
regulations require that when the symptoms and/or degree of 
impairment due to a veteran's service-connected psychiatric 
disability cannot be distinguished from any other diagnosed 
psychiatric disorders, VA must consider all psychiatric 
symptoms in the adjudication of the claim.

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful relationships.

A GAF of 71 to 80 is defined as symptoms, if present, are 
transient and expectable reactions to psycho-social stressors 
(e.g., difficulty concentrating after family argument); no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork). 

When all the evidence is assembled, the determination must be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background

VA treatment notes dated in March 2000 showed complaints of 
suicidal ideation with a plan as well as multiple divorces 
due to aggressiveness with spouse.  An additional March 2000 
VA treatment record listed a diagnostic impression of 
depression NOS (not otherwise specified) and cocaine use.  
Examination findings were noted as appropriately groomed, 
relates well, denial of suicidal/homicidal ideation, 
coherent, relevant, logical, fully oriented, and intact 
memory and concentration. 

The Veteran's claim for service connection for a depressive 
disorder was received in June 2000.

In a June 2001 private psychiatric summary report, the 
physician noted that the Veteran's nervous condition was 
characterized by the following findings:  intense 
psychological distress at exposure to internal or external 
cues that symbolize aspects of traumatic events; markedly 
diminished interest in activities; insomnia; irritability; 
hypervigilance and startle response; sadness; problems with 
concentration, attention, and memories; social withdrawal; 
phobic reaction to surrounding; anxiety, tension, and 
pessimism; and palpation and heavy sweating.  The physician 
diagnosed general anxiety disorder (GAD) and depression NOS 
as well as assigned a GAF score of 55. 

In an April 2002 VA mental disorders examination report, the 
Veteran complained of sadness, anxiety, irritability, sleep 
impairment, low energy, and lack of motivation.  He reported 
that he was fired from his previous job as a tourist guide 
after testing positive for cocaine, has been living alone for 
the last eight years since his divorce, and started full time 
employment at a motor pool two months ago.  Mental status 
examination findings were listed as appropriate dress, 
adequate hygiene, cooperative, eye contact, full orientation, 
no psychomotor retardation or agitation, coherent and logical 
thought processes, no disorganized speech, anxious mood, 
depressed, appropriate affect, intact memory, fair insight, 
and good judgment.  The Veteran exhibited no evidence of 
phobias, perceptual disorders, obsessions, suicidal ideas, 
hallucinations, or delusions.  The examiner diagnosed anxiety 
disorder NOS and cocaine abuse in remission as well as 
assigned a GAF score of 70.

In a December 2002 private psychiatric summary report, the 
same physician who had examined the Veteran in June 2001, 
opined that the Veteran's psychiatric condition developed or 
was diagnosed during active service.  It was further noted 
that the Veteran showed significant symptoms of anxiety and 
depression that met the requirements of the diagnosis of GAD.

In a January 2003 statement, a physician identified as a 
medical consultant of DAV indicated that the Veteran had 
never been able to do any substantial work, was fired from 
all his jobs (except as a tour guide), and had survived 
several divorces.  It was noted that GAD was considered a 
persistent, impairing disorder, with most patients achieving 
only insignificant social and occupational functioning.  The 
physician opined that it was more likely than not that the 
Veteran's nervous condition began and was aggravated by 
service and that he should be compensated for his severe 
losses. 

VA treatment notes dated in November 2003, February 2004, 
July 2004, December 2004, and May 2005 from a VA staff 
psychiatrist reflected diagnoses of depressive disorder NOS.  
It was noted that the Veteran was single, maintained a good 
relationship with his daughters, was employed as a civilian 
at Fort Buchanan for the last five years, was taking 
psychiatric medications that did not alter his activities of 
daily living, sustained full remission of cocaine and 
cannabis abuse, and was studying in college with good grades.  
Mental status examination findings were listed as appropriate 
dress and hygiene, restless, earnest, normal eye contact, 
euthymic mood, anxious and appropriate affect, slightly 
increased psychomotor activity, normal speech, coherent, 
normal coordination and gait, memory intact, fair judgment 
and insight, average knowledge, oriented, and logical thought 
processes.  He did not report any delusions, looseness of 
associations, suicidal/homicidal ideations, or perceptual 
disturbances.  In July 2004 and May 2005, it was noted that 
the Veteran had completed his college degree, referred to 
himself as psychiatrically stable, denied illegal drug use, 
and had no problems with his job or family.  GAF scores of 75 
were assigned in each of these treatment notes.  

Reports dated on March 13, 2006, and June 30, 2006, from his 
employer detailed that the Veteran was suspended for five 
days after multiple incidents of misconduct, including absent 
without leave (AWOL), poor knowledge of basic procedures, and 
blatant insubordination.

In an October 2006 psychiatric report, a private physician 
noted that the Veteran's emotional condition during the past 
years had been characterized by progressive deterioration of 
all areas of function.  It was further reported that he had 
presented with serious laboral problems, receiving a proposed 
letter of suspension from his supervisor at work.  
 
A January 2007 VA psychiatric progress note showed that the 
Veteran continued to be treated with supportive therapy and 
psychiatric medications.  He complained of occupational 
problems, increased anxiety, and affected sleep, after 
receiving a disciplinary action at work.  Mental status 
examination findings were listed as well groomed, restless, 
clear sensorium, anxious mood, increased psychomotor 
activity/hyperactive, coherent speech, normal gait, memory 
intact, fair judgment, limited insight, oriented, and logical 
thought processes.  He did not report any psychotic symptoms 
or suicidal/homicidal ideations.  The VA staff psychiatrist 
diagnosed major depressive disorder and assigned a GAF score 
of 68.  It was noted that the Veteran was actively seeking 
another job, had completed his master's degree, and exhibited 
prominent anxiety.

In a March 2007 psychiatric report, a private physician noted 
that the Veteran's emotional condition has been characterized 
by occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks, due to such symptoms 
as depressed mood, anxiety, impaired judgment, disturbances 
of motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.  It was 
again reported that he had presented with serious laboral 
problems, receiving a proposed letter of suspension from his 
supervisor at work.  

Additional VA treatment records dated in February and June 
2008 reflected that the Veteran was performing acceptably at 
his job and in his marriage, reporting no major complaints.  
Mental status examination findings were noted as adequately 
groomed, normal gait, anxious mood and affect, clear 
sensorium, limited insight, fair judgment, hyperactive, 
coherent speech, and logical thought processes.  He did not 
report any psychotic symptoms or suicidal/homicidal 
ideations.  The VA staff psychiatrist diagnosed major 
depressive disorder and assigned a GAF score of 68.  In June 
2008, the Veteran described an isolated panic episode with 
shortness of breath, choking sensation, fear of death, and 
pacing.

In an October 2008 VA treatment record, the Veteran described 
having another panic attack.  The Veteran was noted to be 
very upset regarding his VA benefits.  During a long 
discussion, the examiner emphasized the Veteran's episodic 
exacerbations, as evidenced by his marital roller coaster 
with separation and serious occupational problems that almost 
lost him his job during 2006-2007.  The examiner further 
highlighted the Veteran's impotence of compliance with 
therapeutic regimen since he is highly vulnerable to 
interpersonal conflict with a deficit in coping skills.  The 
examiner assessed marked anxiety related to perceived wrong 
in VA benefits and noted that there had been no further job 
or marriage crises.  While he was not psychotic, homicidal, 
or suicidal, it was indicated that the Veteran remained 
highly vulnerable to psychosocial stressors.  The examiner, a 
VA staff psychiatrist, diagnosed major depressive disorder 
and assigned a GAF score of 55.  

In a January 2009 VA mental disorders examination report, the 
Veteran complained of a desire to flee places twice a week of 
severe intensity, sleep difficulties, nervousness, memory 
problems, irritability with angry outbursts at home and at 
work, and hearing voices.  Mental status examination findings 
were listed as casually dressed, rapid and loud speech, 
irritable, suspicious, and contemptuous attitude toward 
examiner, constricted affect, elated and low mood, intact 
attention, oriented to person, time, and place, unremarkable 
thought processes and content, no delusions, average 
intelligence, poor judgment, limited insight, sleep 
impairment, persistent auditory hallucinations, fair impulse 
control, mildly impaired immediate memory, and panic attacks.  
The Veteran did not exhibit any obsessive/ritualistic 
behavior, homicidal ideation, suicidal ideation, or episodes 
of violence.  While the Veteran indicated that he must 
sometimes be reminded by his wife to bathe, it was reported 
that he had the ability to maintain minimal personal hygiene.  

The VA physician diagnosed major depressive disorder and 
assigned a GAF score of 65.  The effects of the Veteran's 
mental disorder on occupational and social functioning were 
noted to be occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks but with generally satisfactory functioning (routine 
behavior, self-care, and conversation normal).  It was noted 
that the Veteran suffered from depressive symptoms that 
included irritability with anger outbursts at work and at 
home as well as sleep difficulties and memory problems that 
cause intermittent periods of inability to perform 
occupational tasks.  The Veteran reported having poor 
interaction with peers and supervisors at work as well as two 
work incidents resulting in a five day suspension and 
admonitions.

In a February 2009 VA treatment record, the Veteran indicated 
that he is again having problems with his supervisor, is 
unable to come up with alternatives to improve his labor 
situation, and is accused of being AWOL when he tries to 
distance himself from the supervisor to avoid impulsive angry 
interactions.  He was encouraged to empirically establish a 
daytime psychiatric medication regimen.  In May 2009, the 
Veteran discussed family problems with child support. 

Mental status examination findings in these treatment notes 
were listed as casually dressed, normal gait, hyperactive, 
mildly agitated, intensely anxious affect, coherent speech, 
logical thought processes, limited insight, and fair test 
judgment.  The Veteran denied any hallucinations, delusions, 
suicidal ideation, homicidal ideation, or psychotic 
symptomatology.  It was noted that the Veteran had marked 
anxiety related to job problems, limited resources dealing 
with socio-economic problems, and remained highly vulnerable 
to psychosocial stressors.  The examiner, a VA staff 
psychiatrist, diagnosed major depressive disorder and panic 
disorder with agoraphobia as well as assigned a GAF score of 
60 in both records.  

A March 2009 report from his employer detailed that the 
Veteran received a referral to the Employee Assistance 
Program after acting very nervous and out of control during a 
confrontation with another employee. 

In an August 2009 private physician statement, it was noted 
that the Veteran presented with occupational and social 
impairment with occasional decrease in work efficiency, 
sleeping problems, anxiety, restlessness, difficulty 
concentrating, easy irritability, anxiety, muscle tension, 
easily fatigued, difficulty handling stress, aggressiveness, 
difficulty establishing and maintaining effective work and 
social relationships, auditory hallucinations (telling him to 
hurt himself), suicidal thoughts, anger outbursts, panic 
attacks more than once a week, and memory problems with 
intermittent periods of inability to perform occupational 
tasks.  The physician indicated that the Veteran probably had 
deterioration of all areas and functions with serious 
occupational problems. 

In an August 2009 VA treatment record, the Veteran reported 
that his consensual wife left him with only a bed and that he 
always fought with her.  He complained of loneliness, 
depression, dysfunction in marital relationships, staying at 
home, and being sent to Anger Management after an argument 
with co-worker.  The examiner assessed that the Veteran was 
depressed and enraged after separation with continuing job 
problems, diagnosing major depressive disorder and panic 
disorder with agoraphobia as well as assigning a GAF score of 
55.  

In a September 2009 statement, the Veteran indicated that he 
was in the process of retirement from his job due to problems 
with supervisors and other employees as well as being absent 
due to VA and private treatment appointments. 

Analysis

The Board notes, at the outset, that in addition to 
depressive disorder, the record reflects that the Veteran has 
been diagnosed with GAD, anxiety disorder NOS, and panic 
disorder with agoraphobia, for which service connection has 
not been granted. However, the Board is precluded from 
differentiating between symptomatology attributed to a non 
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In this 
case, the Board will attribute all the Veteran's psychiatric 
symptoms to his service-connected depressive disorder 
residuals.

I.  Prior to March 13, 2006

The Board finds, after a careful review of all pertinent 
evidence in light of the above-noted criteria, that the 
Veteran's depressive disorder symptomatology continues to 
meet or more nearly approximate the severity of occupational 
and social impairment contemplated for the 10 percent rating 
assigned under the criteria in 38 C.F.R. § 4.130, Diagnostic 
Code 9434 (2009) during this time period.  38 C.F.R. § 4.7 
(2009).

At no point has the Veteran's depressive disorder 
symptomatology met the criteria for a rating in excess of 10 
percent during this time period.  Evidence of record reflects 
that the Veteran's depressive disorder has been manifested by 
subjective complaints of sadness, anxiety, irritability, 
sleep impairment, and diminished motivation.  The assignment 
of a 30 percent rating is warranted for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks, due to certain symptoms.  

However, the evidence of record continually reflected that 
the Veteran was adequately groomed, coherent, logical, had 
intact memory and concentration, maintained a good 
relationship with his daughters, was employed full-time as 
well as successfully pursued a college degree, and exhibited 
fair judgment and insight.  The Board also notes that the 
Veteran has not been found to exhibit suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, 
mild memory loss, or other symptoms that are characteristic 
of a 30 percent rating.  The Veteran has some documented 
symptoms of anxiety, insomnia, and depressed mood, although 
these have not been shown to affect him on a continuous basis 
and/or to limit his ability to function independently on a 
daily basis.  

Further, a majority of the assigned GAF scores of 70 and 75 
during this period are clearly indicative of transient to 
mild symptomatology and only slight difficulty in social and 
occupational functioning.  The Board notes that a private 
physician assigned a GAF score of 55 in his June 2001 report 
that appears to reflect greater impairment than contemplated 
by the assigned 10 percent rating.  However, given the actual 
psychiatric symptoms shown in this case during this time 
period, the Board finds that level of overall psychiatric 
impairment shown is more consistent with the assigned 10 
percent rating, notwithstanding the isolated GAF score of 55 
assigned by the private physician in June 2001.

For all the foregoing reasons, there is no basis for 
assignment of an evaluation in excess of 10 percent disabling 
for depressive disorder during the time period prior to March 
13, 2006.   

II.  From March 13, 2006

Considering the evidence in light of the criteria noted 
above, and with resolution of all reasonable doubt in the 
Veteran's favor, the Board finds that the Veteran's 
depressive disorder symptomatology meets the criteria for a 
50 percent rating for the time period from March 13, 2006.

Collectively, the evidence reflects that during this period 
the Veteran's depressive disorder has been manifested by 
irritability, auditory hallucinations, anger outbursts at 
work and home, panic attacks, anxiety, depression, marital 
difficulties resulting in separation from wife, limited 
insight, poor judgment, sleep impairment, rapid and loud 
speech, fair impulse control, mildly impaired immediate 
memory, and continued confrontations at work with co-workers 
and boss that have resulted in disciplinary actions.  The 
Board finds that this symptomatology more nearly reflects 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

At no point during the appeal period, did the Veteran's 
depressive disorder symptomatology meet the criteria for a 
rating in excess of 50 percent.  As noted above, a 70 percent 
rating requires occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood due to certain 
symptoms; however, the Board finds that those delineated 
symptoms are not characteristics of the Veteran's depressive 
disorder disability during this time period.  

Evidence of record does not indicate that the Veteran has 
exhibited obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
or an inability to establish and maintain effective 
relationships at work and at home.  The Veteran has 
documented symptoms of difficulty in adapting to stressful 
circumstances, auditory hallucinations, and intermittent 
suicidal ideation.  However, these symptoms have not been 
shown to affect the Veteran on a continuous basis and/or to 
limit his ability to function independently on a daily basis.  
While he has indicated that he is seeking retirement from his 
job due to problems with supervisors and other employees as 
well as being absent due to VA and private treatment 
appointments, evidence of record detailed that the Veteran 
has been able to maintain full-time employment with the same 
organization throughout this time period. 

The Board further points out that the GAF scores of 55, 60, 
65, and 68 assigned since March 13, 2006, are largely 
consistent with the assignment of a 50 percent rating for the 
Veteran's depressive disorder during this time period.  The 
assigned GAF scores are clearly indicative of mild to 
moderate symptomatology and moderate but not substantial 
impairment in social and occupational functioning due to the 
service-connected depressive disorder.  

In addition, a VA physician clearly assessed that the 
estimated effects of the Veteran's depressive disorder 
symptoms on his social and occupational functioning was only 
moderate in degree in the January 2009 VA examination report.  
Evidence of record also does not show that the Veteran's 
depressive disorder is manifested by total occupational and 
social impairment during this time period.  In fact, it 
reflects that the Veteran maintained a relationship with his 
children and continued to be employed on a full-time basis.  

Consequently, there is no basis for assignment of an 
evaluation in excess of 50 percent disabling for depressive 
disorder during the time period from March 13, 2006.   
III.  Both Periods

For all the foregoing reasons, the Veteran's claims for 
entitlement to an initial rating in excess of 10 percent for 
depressive disorder prior to March 13, 2006, and for 
entitlement to a rating in excess of 50 percent for 
depressive disorder from March 13, 2006, must be denied.  The 
Board has considered additional staged ratings, under 
Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. 
Mansfield, 21 Vet. App. 505 (2007), but concludes that they 
are not warranted.  Since the preponderance of the evidence 
is against these claims, the benefit of the doubt doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board also notes that if the claimant or the record 
reasonably raises the question of whether the Veteran is 
unemployable due to the disability for which an increased 
rating is sought, then part and parcel to that claim for a 
higher rating is whether a total rating based on individual 
unemployability (TDIU) as a result of that disability is 
warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The 
Board notes, however, that in this case the Veteran and the 
record have not indicated that he is unemployable due to his 
depressive disorder.  As such, consideration of TDIU as a 
component to the Veteran's claims of entitlement to increased 
evaluations for depressive disorder is not warranted.

Finally, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, is authorized to approve an 
extraschedular evaluation if the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  
Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

In this case, the Board finds there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to his service-connected depressive 
disorder that would take the Veteran's case outside the norm 
so as to warrant the assignment of an extraschedular rating.  
While the Board notes that the Veteran complained that his 
service-connected depressive disorder symptoms interfered 
with his ability to work with others, there is simply no 
objective evidence showing that the service-connected 
depressive disorder has alone resulted in marked interference 
with employment (i.e., beyond that contemplated in the 
assigned 10 percent and 50 percent ratings).

Moreover, the rating criteria reasonably describe his 
disability level and symptomatology, and provide for higher 
ratings for additional or more severe symptoms than currently 
shown by the evidence.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned 
schedular evaluations are, therefore, adequate.  
Consequently, referral to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, under 38 
C.F.R. § 3.321 is not warranted.  


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for depressive disorder for the time period prior to March 
13, 2006, is denied. 

Subject to the law and regulations governing payment of 
monetary benefits, a 50 percent evaluation is granted for 
depressive disorder for the time period from March 13, 2006.


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


